Title: From George Washington to Brigadier Generals Anthony Wayne and William Irvine, 11 August 1780
From: Washington, George
To: Wayne, Anthony,Irvine, William


					
						Gentlemen
						Head Qrs Tappan [N.Y.] Augt 11th 1780
					
					I cannot but premise my answer to your letter of yesterday, by observing that the refusal of the Colonels & Lt Colonels of your line to comply with my request for stating in writing their motives to the part they have taken in the affair of Majr McPherson, is to me as extraordinary as unexpected—I assure you I had not the least idea there could have been any difficulty in the matter and had no other reason for desiring it than that which I assigned to you—To prevent a possibility of misrepresentation.
					Though I consider the conduct of the Gentlemen concerned as extremely exceptionable in every point of view—yet as I attribute it to misapprehension—as I have a good opinion of their intentions, and the highest sense of their patriotism—their zeal for the service—their talents and merit—as I should esteem their resignation an injury to the Army not only by the loss of so many good Officers, but by deranging a very valuable Corps of Troops—as I wish the motive to the step I have taken to be well understood by them—I shall recapitulate the substance of the conversation which passed between us at our interview, and request you once more to call the attention to it before they come to a final determination.
					
					I wish them to be assured that in the appointment of Majr McPherson, I did not imagine it could, by any construction, be deemed injurious to their rights or prejudicial to their honor; and that they cannot be more tender of both themselves than I have been, & ever should be—That though I have the best opinion of that Gentleman’s qualifications, the choice of him was not founded on any preference derogatory to them. that from the fullest information of the practice of all other Armies I was convinced the appointment was agreeable to Military rule—that it appeared to me by the Articles of War, & repeated resolutions of Congress to be agreeable to our own constitution—that the estimation in which Mr McPherson seemed to be held by the whole Pensylvania line—the former application of some of the Officers to me in his behalf—the sacrafice he made to his principles by quitting a Service in which he had a handsome existence—His being a native of the same State, & a man of acknowledged capacity & worth, left me no doubt, that the Officers of your line would, with pleasure, see him placed in a situation which would enable him to be useful to the public, & to do credit to himself.
					A Command in the light corps offered itself as an unexceptionable mode for answering this purpose. Corps formed by detachments are the usual method in which brevet Officers are employed—as they cannot be introduced into Regiments without displacing other Officers or violating the right of succession; both of which are justly deemed injuries in every Service. But the reasoning is new by which the employing such Officers in detached Corps is made an infringement of the rights of regimental Officers. Military rank and an eligibility to Military command, are ideas which cannot be seperated—Take away the latter and the former becomes an unmeaning sound. the principle being admitted would in our army degrade many Officers who have every claim to the consideration of their Country, & to the justice of their fellow Soldiers—some of whom have been in the Army since the commencement of the War—have relinquished regimental Stations, by which in the natural course of succession they would have been higher in rank than they now are—have made as great sacrafices as any others—and yield to none in merit or in useful Service. To wish to exclude them from the most essential priviledge of an Officer is alike inconsistent with justice and generosity; and on cooler reflection the liberality of sentiment which I believe the Gentlemn concerned to possess—will not suffer them to persist in such a design.
					The practice of other Armies in all cases not expressly provided for is the best standard by which we can form our notions, and it would have obviated many difficulties if it had been better known, or more attended to. If particular Officers are to depart from that and set up

new distinctions as it suits their interest, or fancy, there is an end to all order and subordination. Everything is set afloat upon the precarious footing, of as many different opinions as there are individuals that compose the Army.
					It is too notorious to be denied that the practice of other Armies (not less than our own) warrants the appointment of Major McPherson to his present command. I understand however from you Gentlemen, that a line has been drawn, & applied to the pres[en]t case between temporary & permanent commands—Admitting this distinction to be good—detachments which are again to return to their Corps, can be deemed nothing else than temporary commands—whether they are out for a Week, for a Month, or for a Campaign they are still temporary—The permanent commands are of regiments and other established Corps—If we appeal to precedent, here also we shall find the period for brevet commands indefinite.
					You inform me that a distinction was also made between a detachment from one line and a detachment from different lines—& that no objection would have arisen if the Corps to which Majr McPherson was appointed had been composed partly of Pensylvania & partly of other Troops. Though there are particular quotas of Troops furnished by the several States—the whole compose one Army, and the Commissions are from the same authority with different designations. All detachments therefore whether from one line or from more than one must be subject to the same rules; and if a brevet is not to operate upon a detachment from one line, I see no principle upon which it can have effect in detachments from differt lines united together.
					If it be allowed that brevet commissions create a capability of temporary command by detachement, & that the light infantry answers to this description, then the propriety of appointing Majr McPherson can only be questioned on two principles—a want of qualifications, or being appointed out of course. The first would be inadmissible because the Officer commanding the Army has alone the right to judge—and if he made an injudicious choice the Officers might entertain what private opinions they pleased, but they could not make it the subject of official complaint. If it be said Majr McPherson was appointed out of course—& that the Officers of light Infantry should be taken by roster as in the common routine of Service—let the practice of Armies as in the other case be recurred to—& it will be found that no regard is paid to the roster in Similar Corps. It is an indisputed priviledge of the Commander in chief to Officer them as he pleases. The same was done last year, nor would scarcely an Officer then in the Corps have been appointed if the principle in question had been observed—No objection however that I ever heard of, was made on the

score—and why should the Officers of the Pensylvania line be singular in making it now? Or why not make it in the case of Colo. Stewart as well as of Majr McPherson? His appointment no more than that of the latter can be justified by the Roster. The good sense of every Officer of discernment must decide against this rule for a variety of obvious considerations.
					For these reasons, and others equally decisive, it is impossible for me to revoke the appointment. I view the measure the Gentlemen concerned have entered into as peculiarly intemperate—hasty—and ill-judged—I sincerely hope they may be induced to re-consider it, & change their resolution. On my part I shall be happy to forget what has happened, & to continue to them the same share of my esteem which they have merited & possessed. I am perswaded their rights in the present case are untouched—I am conscious I had no intention to injure them. I cannot pretend an indifference to the conduct they may observe because as I have already confessed, I shall consider their quitting the Service as a serious detriment to it—They ought also as good Citizens & good men to realize the consequences, & to assure themselves they act upon substantial grounds before they venture to execute what they have intimated—They ought to recollect that they cannot hereafter be happy, if they find their conduct condemned by the Country & by the Army, especially if it has been the cause of any misfortune. They should remember that we have actually entered upon the operations of the Campaign—that we are now in the vicinity of the enemy & in a position that makes an action not very improbable—perhaps (if my intelligence is true) not very remote.
					When they duly weigh these things they cannot but be sensible that the love of their Country—the obligations of their respective Stations—What they owe to their own characters & to that discipline which ought to be sacred among Military men—all these motives call upon them to relinquish the intention they have suggested. It is true we have not many considerations of interest to attach us to the Service; but we have those of honor & public good in a high degree, & I flatter myself these ties will not prove too feeble.
					I wish you to communicate this Letter as well to the Majors as to the other field Officers—and if they still persist, I shall think I have discharged my duty to them and to the public. I am with great esteem Gentn Yr Most Obedt Ser.
					
						Go: Washington
					
				